Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 1, 10, and 17 have been amended:
Claim 1 (amended):
A method for alerting a driver of a vehicle, comprising:
detecting, while music is output via a set of output devices, an object in a spatial
environment adjacent to the vehicle, the music being generated by an entertainment system of the vehicle, each output device of the set of output devices being located at a different physical location within the cabin;
selecting a subset of output devices from the set of output devices based on identifying the set of output devices physical location of each output device of the subset of output devices corresponding to the external location of the object in relation to the vehicle; and
[[adjusting]] localizing the output of the music from the set of output devices to the subset of output devices to alert the driver of the external location of the object.
Claim 10 (amended):
An apparatus for alerting a driver of a vehicle, comprising:
	a processor;
	a memory coupled with the processor; and
	instructions stored in the memory and operable, when executed by the processor, to cause the apparatus:
to detect, while music is output via a set of output devices, an object in a spatial
environment adjacent to the vehicle, the music being generated by an entertainment system of the vehicle, each output device of the set of output devices being located at a different physical location within the cabin;
to select a subset of output devices from the set of output devices based on
identifying the set of output devices, a physical location of each output device of the subset of output devices corresponding to the external location of the object in relation to the vehicle; and
to [[adjust]] localize the output of the music from the set of output devices to the subset of output devices to alert the driver of the external location of the object.
Claim 17 (amended):
A non-transitory computer-readable medium having program code
recorded thereon for alerting a driver of a vehicle, the program code executed by a processor and comprising:
program code to detect, while music is output via a set of output devices, an object in a spatial environment adjacent to the vehicle, the music being generated by an entertainment system of the vehicle, each output device of the set of output devices being located at a different physical location within the cabin;
program code to select a subset of output devices from the set of output devices based on identifying the set of output devices relation to the vehicle, a physical location of each output device of the subset of output devices corresponding to the external location of the object in relation to the vehicle; 
program code to determine that the set of output devices are outputting an audio signal; and
program code to [[adjust]] localize the output of the music from the set of output devices to the subset of output devices to alert the driver of the external location of the object.
Reasons for Allowance
Claim 1 (and similarly, claims 10 and 17) discloses the claim limitations “to localize the output of the music from the set of output devices to the subset of output devices to alert the driver of the external location of the object.” The invention involves an embodiment of a threat detection system wherein a vehicle, while traveling, encounters a threat or obstacle. the vehicle, equipped with a multi-speaker system, usually a car stereo system outputting music through two or more speakers. The driver of the vehicle is apprised of the threat when music continues to be played in a speaker proximate to the direction of the perceived threat while the other speakers not within the azimuth of the threat, are muted. For example, if a song is played on the vehicle’s entertainment system and a pedestrian begins crossing from left to right, the driver’s left stereo speaker will continue playing music with the right speaker is muted, indicating to the driver of the left bearing pedestrian threat.  Similar embodiments involve the haptic signaling or other audio generation schemes used to call the driver’s attention to the perceived threat. In this case, the audio stream emanating from the stereo system is not interrupted, but merely redirected to a particular speaker proximate to the perceived threat with the non-proximate speaker muted. A search for embodiments meeting this particular invention did not yield satisfactory results.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683           

/NABIL H SYED/Primary Examiner, Art Unit 2683